PER CURIAM.
Defendant appeals adverse judgment in a postconviction proceeding. We affirm.
Defendant was convicted of robbery without aggravation under Code § 711.3. *262He appealed, alleging in part that he was denied constitutional and statutory rights to speedy trial. We held he failed to preserve any error on that issue by not requesting a pretrial ruling on his motion to dismiss. State v. Schiernbeck, 203 N.W.2d 546 (Iowa 1973). In his postconviction petition he repeated his assertion he was denied a speedy trial, and in this appeal contends the postconviction trial court erred in denying relief on that ground.
Our decision in his previous appeal that he waived any error on the speedy trial issues bars his present effort to litigate it again. § 663A.8, The Code; State v. Wetzel, 192 N.W.2d 762, 764 (Iowa 1971) (“Relitigation of previously adjudicated issues is barred.”). No reversible error has been demonstrated.
Affirmed.